DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/19/2021, Claims 1-20, 26, 39, 40, 43-45have been cancelled, and Claims 21-25, 27-38, 41, and 42 are pending.

REASONS FOR ALLOWANCE
Claims 21-25, 27-38, 41, and 42allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Krolik (US PGPub 2012/0109057) and Bates (US Patent 5,935,139) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 21 and 36 which recite, inter alia "wherein the locator portion has a maximum expansion diameter configured to be less than the diameter of the aorta".  The novelty of this invention is that this configuration “allows the occlusion portion 102 to properly engage the aorta and occlude blood flow.  If the device 100 only included the occlusion portion 102 and not the locator 104, a user would encounter expansion resistance prior to entering the aorta, as well as in the aorta, which could cause user-confusion about the device's position.  By including the locator 104 that will not substantially encounter resistance in the aorta, the user can have a much higher degree of confidence that the device has entered the aorta” (Paragraph 0045 instant specification PGPub).
The closest prior arts of record Krolik and Bates teach a device similar to that of Claims 21 and 36, however the prior art of record does not disclose that the locator portion should have 
Because none of the prior art documents of record teach a temporary aortic occlusion device as recited in Claims 21 and 36 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 21 and 36 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMED G GABR/Primary Examiner, Art Unit 3771